Citation Nr: 0627332	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-11 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dysthymia, claimed as a nervous disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and declined to reopen the veteran's 
previously denied claim for a nervous disorder.


FINDINGS OF FACT

1.  The medical evidence of record does not establish a 
credible diagnosis of PTSD, sufficient to warrant the grant 
of VA benefits.

2.  By rating decision in September 1977, the RO denied the 
veteran's claim for service connection for a nervous 
disorder.  The veteran did not appeal. 

3.  Evidence received since September 1977 does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.125 (2005).

2.  The September 1977 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. § 3.160, 19.118, 19.153 (1977).

3.  New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for a nervous disorder is denied.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, in correspondence dated in January 
2002 and February 2006, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for service connection and the requirements for reopening a 
previously disallowed claim.  These notices included 
information and evidence that VA would seek to provide and 
information and evidence that the veteran was expected to 
provide.  The 2006 notice instructed the veteran to submit 
any evidence in his possession that pertained to his claims.  
Although the most compliant of the two notices was delivered 
after the initial denial of the claim, the veteran did 
respond in February 2006 that VA had all relevant records.  
The AOJ subsequently readjudicated the claims based on all 
the evidence in April 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

In March 2006, the RO notified the veteran also of the most 
recent interpretation of the regulations requiring notice and 
assistance, to include how disability ratings and  effective 
dates are established.  Although the claim was not 
subsequently readjudicated, because service connection is 
denied, any question as to the timing of this notice is moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Complete 
service medical records are not available in this case, as 
the record is fire-related.  However, the veteran's 
separation examination is of record.  Additionally, all 
identified and available treatment records have been secured.  
Although the veteran has indicated that he receives "regular 
monthly treatment" for PTSD from a private physician, he has 
also indicated, by letter dated in February 2006, that VA has 
all available records from this physician.  The veteran has 
been medically evaluated in conjunction with his claim.

Service Connection for PTSD

VA regulations reflect that symptoms attributable to post-
traumatic stress disorder (PTSD) are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. §§ 3.303, 3.304(f) (2005); Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  

In this case, the veteran is in receipt of the Combat 
Infantryman Badge for his combat service during the Korean 
War.  He has alleged, through his private physician, that he 
was subjected to severe grenade attacks in very close 
proximity and that he always talks about the war.  Because 
this account is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
stressor is conceded.  See 38 C.F.R. § 3.304(d) (2005); see 
also Moreau, 9 Vet. App. at 396; Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

VA regulations still require credible medical evidence of a 
diagnosis of PTSD, specifically referencing the in-service 
combat experiences conceded.  To that end, the veteran has 
submitted two opinions from a private psychiatrist, dated in 
September 2001 and September 2002.  The veteran has also 
undergone two VA PTSD examinations in conjunction with his 
claim, in February 2002 and September 2003 and has received 
recent treatment at a VA outpatient clinic.  The credible 
evidence, however, shows that the veteran does not have a 
current diagnosis of PTSD sufficient for establishing VA 
benefits. 

The first of the two private opinions indicates that the 
veteran was attacked by North Koreans during service and 
subjected to grenades at close range.  As a result, the 
veteran was anxious and had superficial insight.  He also had 
nightmares and cried very often.  Based on this, a diagnosis 
of PTSD was offered.  The second of the opinions, by the same 
psychiatrist, refers to the veteran's participation in the 
Korean War, and reports that "during the treatment ... he has 
been presenting symptoms and signs compatible with a Post-
Traumatic Stress Disorder."  No description of such symptoms 
or signs was offered.  

VA requested the veteran to submit treatment records from 
this private psychiatrist.  He responded, in February 2006, 
that "all medical evidence regarding Dr. L.C.R." was in his 
claims file.  Also, in response to the May 2006 supplemental 
statement of the case listing only the two opinions by this 
doctor, the veteran indicated that he had no further evidence 
to submit.  

The credibility of the PTSD diagnoses offered in these two 
opinions is suspect, because very few specifics appear to 
have been involved in forming their basis.  Specifically, 
each lacks any discussion of the diagnostic criteria used for 
establishing the psychiatric diagnosis as laid out in the 
DSM-IV manual and as required by 38 C.F.R. § 4.125(a) (2005).  
They are comprised of conclusory statements with little to no 
medical or clinical underpinning.  While the first opinion 
does minimally indicate that the veteran is anxious and has 
nightmares, the second is completely vague on the veteran's 
presenting symptoms.  Based solely on these two statements, 
and without benefit of actual clinical records from this 
psychiatrist, it is impossible to tell if the veteran has in 
fact met the criteria required by law for establishing a 
diagnosis for the purpose of benefits.  

The two VA examinations of record, however, offer opinions 
based on a full review of the veteran's claims folder and 
after discussion of the appropriate diagnostic criteria.  
During the first examination in 2002, the veteran again 
reported having combat experiences in Korea, and remembered 
soldiers in his platoon had died or disappeared, though he 
was not specific as to any such event.  He also fully 
reported his post-service social and industrial history, to 
include having a wife, his daughter dying, and working as an 
insurance company for 20 years.  Upon objective mental exam, 
which found the veteran to be anxious and somewhat depressed 
but otherwise coherent and without thought or insight 
impairment, the physician opined that the veteran did not 
fulfill the diagnostic criteria of PTSD.  A diagnosis of 
anxiety disorder was rendered instead.  He further referenced 
the private psychiatrist's opinion and found it to be 
incorrect, as the veteran failed to make any description of 
his combat experience in previous mental exams of record, 
dating back to 1977, and he appeared to have a "secondary 
gain intention" by referring to it now.

The 2003 VA examination, conducted one year later, 
demonstrates a thorough review of the claims file, 
meticulously detailing the veteran's service and post-service 
history.  On this exam, however, the veteran referred not 
knowing a number of things, to include his birthday, how many 
siblings he had, what he did in service, or what his 
profession was after separation from service.  Later in the 
exam, though, he spoke of his being in combat in Korea.  The 
examiner remarked that his complaints were "vague, 
unspecific, with no verifiable details."  Also later in the 
exam, the veteran offered that when he was discharged, he 
applied to VA for pension and compensation benefits but was 
denied, so he went to work for 17 years.  The examiner 
pointed out the contradictory nature of the veteran's reports 
of memory loss. 

The overall impression of the examiner was that there was "a 
very strong voluntary component in the terms of what this 
veteran can and cannot remember."  Furthermore, while the 
veteran met criterion A#1 of the DSM-IV manual (witnessing a 
traumatic event) and B#2 (having nightmares about it), he did 
not otherwise fulfill the criteria for a diagnosis of PTSD.  
Instead, a diagnosis of dysthymia was noted.

This September 2003 evaluation is more probative of the 
veteran's current psychiatric diagnosis than the other 
medical evidence of record because of its thoroughness of 
review and its demonstrated grounding in the record.  While 
the private opinions do not reference the veteran's symptoms 
in the context of medical principles, this latest opinion 
discusses the diagnostic criteria used to establish a 
diagnosis of PTSD and finds the record to be lacking.  An 
alternate diagnosis is rendered, based on the veteran's full 
psychiatric history and examination.  

In sum, the preponderance of the evidence is against a 
finding of a credible diagnosis of PTSD for this veteran; 
therefore, the benefit of the doubt provision does not apply.  
Because a credible diagnosis of PTSD has not been 
established, service connection is not warranted.

New & Material Evidence

The veteran seeks to reopen a previously denied claim of 
service connection for a nervous disorder, also diagnosed as 
dysthymia.  Specifically, in September 1977, the RO denied 
the veteran's claim for a nervous disorder.  Of record at 
that time was the veteran's June 1954 separation examination 
and an August 1977 VA examination.  Because the veteran did 
not appeal this decision, it is final. 38 U.S.C.A. § 4005(c) 
(1976); 38 C.F.R. § 3.160, 19.118, 19.153 (1977).  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 2002).  "New" evidence is existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2005).  

Evidence added to the file since September 1977 includes VA 
examinations dated in October 1982, March 1999, February 
2002, and September 2003, as well as VA outpatient clinical 
records dated from February to May 2005.  Also added to the 
file were two private opinions dated in September 2001 and 
September 2002.  Of this evidence, of particular relevance is 
the September 2003 VA examination, as it relates to an 
unestablished fact necessary to substantiate the claim - a 
nexus to service.  However, to be material, it must also 
raise a reasonable possibility of substantiating the claim.  
Here, the opinion covers the results of the veteran's past 
exams (and the veteran's lack of complaints referable to his 
military service) as well as his current mental state.  It 
concludes that his present emotional condition is not in any 
way related to his military experience.  Thus, the opinion 
while new is not material, as it does not raise a reasonable 
possibility of substantiating the claim. 

Regarding the balance of the aforementioned mental health 
records, they serve to confirm the veteran's mental health 
diagnoses, but do not link those diagnoses to his service.  
Thus, they are not material to the issue at hand.  New and 
material evidence having not been found, the claim cannot be 
reopened. 


ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a nervous disorder is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


